Citation Nr: 1231607	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability (back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently with the RO in Waco, Texas.  

In her substantive appeal, the Veteran requested a hearing before a member of the Board, but she canceled her scheduled hearing in a July 2009 statement.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA treatment records.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease and disc herniation of the lumbar spine did not have onset in service and were not caused or permanently aggravated by the Veteran's active military service.

2.  The Veteran's scoliosis is a congenital defect and no additional disability due to disease or injury was superimposed upon this defect during the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability (back disability) have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is seeking service connection for low back pain.  

Service treatment records show treatment for low back pain in May 1995 after the Veteran fell out of her bunk in April 1995.  She received follow-up treatment over a period of several days, but then there are no further complaints of low back pain until November 1996, when she complained of low back pain of one day duration after heavy lifting the previous day.  

There are no further complaints of low back pain.  At her separation examination in August 1998, her spine was normal and no back problems were noted.  The Veteran denied recurrent back pain on a report of medical history completed at the same time, providing highly probative factual evidence against her own claim.  All the above provides highly probative factual evidence against the claim that the Veteran had a chronic problem with her back at this point in time.  

Post-service, it appears the Veteran first sought treatment from VA with complaints of back pain in 2000, based on a June 2000 x-ray which showed mild dextroconvex scoliosis of the lumbar spine.  Since June 2000, VA treatment records have continued to note complaints of chronic low back pain.  

Private treatment records from the Kelsey-Seybold Clinic show complaints of low back pain and a diagnosis of scoliosis in June 2003.  An x-ray was taken in June 2003 which showed dextroscoliosis.  

Records from Arlington Orthopedic Associates from January 2007 show that the Veteran sought treatment for low back pain of approximately ten years duration and knee pain.  She reported that she was told in the military that she had scoliosis.  X-rays revealed rotoscoliosis of the thoracic and lumbar spines, consistent with an idiopathic scoliosis.  

At a September 2007 VA examination, the Veteran described a history of chronic low back pain that had a gradual onset, beginning in 1994.  She reported that after her fall in April 1995, she experienced gradual relief of her symptoms over a two to three week period.  However, she has continued to experience recurrent low back pain ever since onset in 1994.  

An x-ray was taken and showed what was described as typical congenital juvenile thoracolumbar rotoscoliosis.  The examiner diagnosed the Veteran with chronic thoracolumbar strain and genetic/developmental scoliosis of the thoracolumbar spine.  The examiner concluded that the Veteran's current low back disability is more likely than not related to her scoliosis, not to her in-service fall.  

In April 2010, the Veteran was afforded a new VA examination.  The examiner reviewed the Veteran's claims folder, as well as an April 2008 MRI from Arlington Orthopedics Associates which the Veteran has not submitted to VA but apparently brought with her to show the examiner.  The April 2008 MRI showed degenerative disc disease of the lumbar spine with mild disc protrusion impinging on the left S1 nerve root.  

The examiner opined that the Veteran's scoliosis was not permanently aggravated by the Veteran's active military service.  The examiner noted that "scoliosis is not a diagnosis, but a description of a structural alteration."  She stated that musculoskeletal back pain is more common among patient with scoliosis compared to controls and that degenerative disc disease is more common in patients with scoliosis who have been treated with bracing or surgery.  

Following a series of remands to attempt to obtain additional VA treatment records from Arlington Orthopedics Associates, the Veteran was afforded a third VA examination of her lumbar spine in April 2012.  At that examination, she reported that she was told in the military that she had scoliosis.  She did not recall being told by her childhood doctor that she had scoliosis, but stated that she could feel something in her back prior to her military service.  The examiner opined that it was less likely than not the disc herniations noted by the April 2008 MRI were incurred in or caused by the Veteran's in-service injury to her low back.  The examiner noted that an x-ray taken in September 2007 showed dextroscoliosis, but the intervertebral disc spaces were remarkably well preserved.  There was no indication of any disc disease or problems.  It was the examiner's opinion that something happened between September 2007 and April 2008 to cause the disc herniations, providing more evidence against this claim.   

The examiner concluded that since the Veteran separated from service was in 1998 and the disc herniations did not occur until sometime after September 2007, she could find no relationship between the current disability and service.  

Based on all of the above evidence, the Board finds that entitlement to service connection for a back disability is not warranted.

Regarding the Veteran's current diagnosis of degenerative disc disease and disc herniation, the April 2012 VA examiner has opined that this condition is unrelated to the Veteran's service, noting that no disc disease was present on a September 2007 x-ray and was only diagnosed in April 2008, suggesting that something happened between September 2007 and April 2008 to cause the Veteran's herniation.  

Additionally, the Veteran's spine was noted to be normal at separation from service and she denied recurrent back pain at that time, providing further evidence that the Veteran's April 1995 fall did not cause a permanent low back disability 

The Board finds that the April 2012 opinion, as well as the absence of any disability of the disease or injury of the back or spine noted at separation from service, strongly support the conclusion that the Veteran's current degenerative disc disease and herniation are unrelated to her active military service.  

Regarding the Veteran's scoliosis, this has been characterized by the September 2007 x-ray as typical juvenile congenital scoliosis and the September 2007 VA examiner described the condition as genetic/developmental.  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.  Id.

Here, the April 2010 VA examiner stated that scoliosis is "not a diagnosis but a description of a structural alteration", which suggests to the Board that the Veteran's scoliosis is a defect rather than a disease.  As such, it is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  

The Board has considered whether the Veteran's in-service fall resulted in a permanent low back disability superimposed on her scoliosis, but finds that the preponderance of the evidence is against such a finding.  The Veteran's spine was found to be normal at separation from service and she denied suffering from recurrent back pain on a Report of Medical History completed at that time, providing highly probative evidence that any injury to the Veteran's low back following her fall in April 1995 was acute, rather than chronic in nature.  The September 2007 VA examiner opined that the Veteran's current low back pain was most likely caused by her scoliosis, rather than her in-service injury, providing additional evidence against the Veteran's claim.  Furthermore, the Veteran reported at her September 2007 VA examination that her low back pain started in 1994, before her fall, and told the April 2012 VA examiner that after her fall, her condition gradually improved over a period of several weeks.  Thus, the Veteran's own statements undermine her claim, suggesting she had back problems unrelated to her April 1995 fall that preceded that injury and that following her April 1995 fall, her injury gradually resolved and was not chronic in nature.  

Finally, even assuming that the Veteran's scoliosis is considered a congenital disease, the Board finds that there is clear and convincing evidence that the condition pre-existed service and was not permanently aggravated by service.  

As noted above, the Veteran's scoliosis has been characterized by the September 2007 x-ray as typical juvenile congenital scoliosis and the September 2007 VA examiner described the condition as genetic/developmental.  Additionally, the Veteran admitted to the April 2012 VA examiner that she felt that something was wrong with her back prior to service.  Accordingly, the Board finds that despite the fact that the Veteran's scoliosis was not noted at entrance to service, it is clearly a pre-existing condition.  

The Board further finds that there is clear and convincing evidence that the Veteran's scoliosis was not aggravated by her service.  The April 2010 VA examiner concluded that the Veteran's scoliosis was less likely than not permanently aggravated by her active service.  While the examiner did not use the language "clear and convincing" in her opinion, the Board find that this opinion, when combined with other evidence of record, rises to the level of clear and convincing evidence.  While the Veteran did injure herself after falling out of her bunk in April 1995, after May 1995, she received no further treatment related to her back until November 1996 when she complained of pain following heavy lifting the day before.  There are no further complaints of low back pain in the Veteran's service treatment records and no back or spine disability noted at separation from service.  The Veteran herself denied back problems at separation from service and told the April 2012 VA examiner that two to three weeks after the fall, her symptoms resolved.  The Board can find no evidence from either VA or private treatment providers associating the Veteran's current low back problems with service.  The overwhelming weight of the evidence supports a finding that the Veteran's low back injury resolved without any residual disability, including any worsening of her congenital scoliosis.  

For all the above reasons, entitlement to service connection for a low back disability (back disability) is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2003, January 2005, March 2006, and October 2009.  These letters informed the Veteran of what evidence is required to substantiate her claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also repeatedly readjudicated the case by way of supplemental statements of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Board notes that there are a number of lab reports and x-rays from the VA medical center in Houston, Texas from 2000 associated with the Veteran's claims folder.  It is unusual to see the results of diagnostic testing without any accompanying treatment notes from the physicians who ordered the tests; however, two remands by the Board to attempt to obtain additional records for this time period have been unsuccessful.  All requests to produce all available treatment records from the Houston VAMC for 2000 to 2001 have resulted only in those records now associated with the Veteran's claims file.  The Board must find that any additional records either never existed or have been lost or destroyed and that further attempts to obtain these records would be futile.  

The Veteran has submitted private treatment records.  It also appears that she showed an April 2008 MRI from Arlington Orthopedic Associates to VA examiners in April 2010 and 2012, but never submitted a copy of the record to VA.  The Board remanded the case to give the Veteran the opportunity to submit additional private medical records that might be relevant to her claim.  In November 2010, the Appeals Management Center sent the Veteran a letter asking her to identify and complete a signed release for each private physicians or hospital she had received treatment for her low back from, including Arlington Orthopedic Associates.  VA Form 21-4142 were included with the letter.  The Veteran never responded to this request.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that she cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The appellant was afforded a VA medical examination in September 2007, April 2010, and April 2012.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


